DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  in paragraph [0053], 1st line, replace “16” with “16b” after “zone”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent claim 3, the preamble “A continuous casting method of steel” is unclear, and it is suggested to change the preamble to “A method of continuous casting of steel” for clarity.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting 
Regarding claim 3, the phrase "or the like" (in this instance, “curved type” and “vertically-bending type” in the 4th and 5th lines) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-69499 A, of which a complete copy of the Japanese document with a machine translation was provided with the Information Disclosure Statement dated October 7, 2020.
Regarding independent claim 3, JP ‘499 discloses a method of continuous casting of steel (abstract; paragraphs [0012]-[0014] and [0028]-[0038] of translation; and Figure 2), in which the method comprises the following steps (also refer to Figure 2):
dispensing of molten steel (10) into a mold (5) of a continuous casting machine (1), wherein the molten steel (10) gradually solidifies to form a slab (11) that initially has a solidified shell (12) and an unsolidified central layer (13) (see paragraphs [0028] and [0032]; and Figure 2);
bulging wide side surfaces of the slab (11) having there inside the unsolidified layer (13) with a total intentional bulging amount and by increasing stepwise toward a downstream side in a casting direction a roller gap of a plurality of pairs of slab support rollers (7) disposed in a curved and vertical-bending continuous casting machine (1);

JP ‘499 fails to teach a bulging amount of 3 to 10 mm, a rolling reduction speed of 0.3 to 2.0 mm/min, and a solid phase fraction of less than 0.2.
However, since JP ‘499 discloses the claimed method of casting steel with a defined casting speed, a controlled roll reduction to control bulging of the slab, and a solid phase fraction of less than 0.3, it would have been obvious to one of ordinary skill in the art to provide the claimed casting parameters, since it would involve mere experimentation to achieve the optimal casting value and obtain continuously cast steel slabs of higher quality (less central segregation) at improved efficiency (see abstract).
With regard to the ranges of the bulging amount, the rolling reduction speed, and the solid phase fraction, these ranges would be anticipated and/or obvious since these ranges would be readily contemplated by one of ordinary skill in the art.  In this instance, one of ordinary skill in the art would have recognized the obviousness of the ranges in view of JP ‘499, as set forth in MPEP 2144.05.  “In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claim 4, JP ‘499 discloses that a start point of the rolling reduction in the soft reduction zone (17) is a position out of the reformation zone (16) and downstream of the reformation zone (16) in the casting direction (see Figure 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 16, 2022